

116 HJ 81 IH: Recognizing the 75th anniversary of the Battle of the Bulge during World War II.
U.S. House of Representatives
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 81IN THE HOUSE OF REPRESENTATIVESDecember 16, 2019Mr. Smith of New Jersey (for himself and Mr. Sires) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONRecognizing the 75th anniversary of the Battle of the Bulge during World War II.
	
 Whereas the battle in the European theater of operations during World War II known as the Battle of the Bulge was fought from December 16, 1944, to January 25, 1945;
 Whereas the Battle of the Bulge was a major German offensive in the Ardennes forest region of Belgium and Luxembourg which took Allied Forces by surprise and was intended to split the Allied Forces in Europe by breaking through the Allied lines, crippling the Allied fuel supply lines, and exacerbating tensions within the alliance;
 Whereas 600,000 American troops, joined by 55,000 British, Belgian, Canadian, and other Allied Forces defeated Germany in the Battle of the Bulge, overcoming numerous disadvantages in the early days of the battle that included fewer numbers, treacherous terrain, and bitter weather conditions;
 Whereas the Battle of the Bulge resulted in over 89,000 United States casualties, including 19,000 soldiers killed, 47,500 wounded, and more than 23,000 captured or missing-in-action;
 Whereas the worst atrocity involving Americans in the European theater during World War II, known as the Malmedy Massacre, occurred on December 17, 1944, when 86 unarmed American prisoners of war were gunned down by elements of the German 1st SS Panzer Division;
 Whereas American, British, Belgian, Canadian, and other forces overcame great odds throughout the battle, including most famously the action of the 101st Airborne Division in holding back German forces at the key Belgian crossroads town of Bastogne, thereby preventing German forces from achieving their main objective of reaching Antwerp as well as the Meuse River line;
 Whereas the success of American, British, Belgian, Canadian, and other forces in defeating the German attack made possible the defeat of Nazi Germany in May 1945;
 Whereas thousands of United States veterans of the Battle of the Bulge have traveled to Belgium and Luxembourg in the years since the battle to honor their fallen comrades who died during the battle;
 Whereas the peoples of Belgium and Luxembourg, symbolizing their friendship and gratitude toward the American soldiers who fought to secure their freedom, have graciously hosted countless veterans groups over the years;
 Whereas Luxembourg has erected over 90 monuments and plaques commemorating the liberation of Luxembourg by United States Armed Forces during World War II;
 Whereas section 204 of the Veterans Benefits Act of 2002 (38 U.S.C. 2409 note) authorized the Secretary of the Army to place in Arlington National Cemetery a memorial marker honoring those who fought in the Battle of the Bulge;
 Whereas the 75th anniversary of the Battle of the Bulge in 2019 will be marked by many commemorative events by citizens of the United States, Belgium, Luxembourg, and many other nations; and
 Whereas the friendship between the United States and both Belgium and Luxembourg is strong today in part because of the Battle of the Bulge: Now, therefore, be it
	
 That Congress— (1)recognizes the 75th anniversary of the battle in the European theater of operations during World War II known as the Battle of the Bulge, which began with a German surprise attack in the Ardennes forest region of Belgium and Luxembourg and ended with an Allied victory that made possible the defeat of Nazi Germany four months later;
 (2)honors those who gave their lives during the Battle of the Bulge; (3)authorizes the President to issue a proclamation calling upon the people of the United States to honor the veterans of the Battle of the Bulge with appropriate programs, ceremonies, and activities; and
 (4)reaffirms the bonds of friendship between the United States and both Belgium and Luxembourg. 